Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	Claims 1 and 2 contain multiple conditional statements that makes the limitations indefinite. 
Claim 1:  ... transmitting a Msg 3 ... if a MAC sub packet ...
Claim 2: ... is successful ... if a PDCCH ...	
               ... in case that ... the CCCH SDU is included in the MsgA.
Correction requested. A companion claim to claim 2 from the perspective of the base station (e.g. transmitting MsgB-RNTI) appears to be also missing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 2018/0270869). 

For claims 1, 13, 19, 20,  Tsai discloses performing two-step random access in a user equipment (UE) (Figure 9 [0013] 2-step RACH) comprising transmitting a message A (MsgA) to a base station (Figure 3 random access preamble) including a cell radio network temporary identifier (C-RNTI) ([0095] initial access conveys the C-RNTI of the UE) in a medium access control (MAC) control element (CE) or a common control channel (CCCH) service data unit (SDU) (initial access [0100] transmitted via CCCH), and a random access preamble (Figure 3 random access preamble);
	monitoring a physical downlink control channel (PDCCH) for a message B (MsgB) (Figure 3 random access response [0089] on PDCCH) from the base station within a configured time window ([0087] flexible window), the MsgB corresponding to the MsgA (Figure 3 random access response RAR); and
	transmitting a Msg 3 (scheduled transmission Figure 2) of a four-step contention-based random access procedure (Figure 2 [0364] 4-step) if a MAC sub packet data unit (subPDU) of the MsgB includes a fallback indication ([0264] if RAR contains backoff indicator subheader) and the MAC subPDU of the MsgB ([0330] MAC PDU subheader in a RAR) includes a random access preamble identifier (RAPID) ([0331] E/T/RAPID Figure 4) that matches the random access preamble included in the MsgA (2-step failure if RAR by RAPID does not match the preamble ID [0399]). 
Particularly for claim 19, 20 Tsai discloses a UE and base station transceiver and memory storing a program (Figure 15).

For claim 11, 18, Tsai discloses wherein the MAC subPDU ([0328-0332] MAC PDU) of the MsgB comprises the RAPID (Figure 4), a TA command and UL grant, and a temporary identifier (TC-RNTI). (Figure 6). 

For claim 14, Tsai discloses wherein the PDCCH for the MsgB (Figure 3 random access response [0086] on PDCCH) is addressed to a MsgB-RNTI ([0089] addressed to RA-RNTI on PDCCH), if the CCCH SDU is included in the MsgA (initial access [0100] transmitted via CCCH), and wherein the MAC subPDU of the MsgB includes a contention resolution identity (ID) ([0298] UE contention resolution identity on DL-SCH) that matches first X bits of the CCCH SDU included in the MsgA ([0307] matches the 48 first bits of the CCCH SDU).

For claim 15, Tsai discloses wherein the MAC subPDU of the MsgB (RAR on PDCCH [0086]) comprises a Timing Advance (TA) Command, a C-RNTI (Figure 6) and the contention resolution ID ([0298] on DL-SCH).

For claim 16, Tsai discloses wherein the PDCCH for the MsgB is addressed to an C-RNTI ([0089] addressed to RA-RNTI on PDCCH) and a PDCCH addressed to the C-RNTI, if the C-RNTI is included in the MsgA ([0095] initial access conveys the C-RNTI of the UE).

For claim 17, Tsai wherein the PDCCH for the MsgB ([0089] RA-RNTI on PDCCH) includes uplink (UL) grant for a new transmission (Figure 6 UL Grant), if the C-RNTI is included in the MsgA ([0095] initial access conveys the C-RNTI of the UE).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection (Tsai) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Dependent claim 2 and claims 3-8 which depends on claim 2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
  
Indefiniteness notwithstanding, claim 2 when combined with claim 1 respectively discloses a successful two-step random access and an unsuccessful (due to backoff indication) two-step random access. The prior art from the previous office action (Loehr) teaches a successful two-step and the current rejection (Tsai) teaches a backoff, unsuccessful two-step. Neither Loehr nor Tsai teaches the combined limitations of claims 1 and 2. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M./Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415